t c memo united_states tax_court david franklin day and ronda ching day petitioners v commissioner of internal revenue respondent docket no 1770-12l filed date david franklin day and ronda ching day pro sese jonathan jiro ono and peter r hochman for respondent memorandum opinion gale judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with a proposed levy to collect unpaid unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure income_tax additions to tax and interest for their and taxable years background this case was submitted fully stipulated under rule the stipulated facts are incorporated herein by this reference petitioners resided in hawaii when the petition was filed the income_tax respondent seeks to collect by levy was assessed in accordance with joint federal_income_tax returns petitioners filed for and and a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment they executed consenting to the assessment of additional tax for on date respondent issued petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice informing them of respondent’s intent to levy on their property to collect their unpaid income_tax liabilities for and and of their right to a collection_due_process cdp hearing this was not the first collection action respondent had taken with respect to those liabilities respondent had previously issued petitioners a letter with respect to their tax_liability on date the account transcript for that year does not reflect that petitioners requested a cdp hearing with respect thereto additionally on date respondent filed a notice_of_federal_tax_lien continued on date petitioners mailed to respondent a form request for a collection_due_process or equivalent_hearing concerning the proposed levy for and thereon petitioners indicated that they disputed the proposed levy because it contains penalties and interest accumulated for months while the irs underwent an extraordinary delay in the processing of re- audited tax_year sec_2001 and sec_2002 by letter dated date settlement officer lora davis so davis of the internal_revenue_service irs appeals_office informed petitioners that their cdp hearing request was timely for taxable_year sec_2002 and and she scheduled a telephone conference for date to discuss the proposed levy the letter indicated that petitioners should contact so davis within days if they preferred to have a face-to-face conference at the appeals_office closest to their residence it also informed them that they needed to submit continued nftl with respect to petitioners’ unpaid income_tax liabilities for taxable_year sec_2001 sec_2002 and petitioners requested and received a cdp hearing in response to the notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 respondent sent them shortly after filing the nftl the determination resulting from that hearing was reviewed and sustained by this court see day v commissioner t c dkt no 11559-09l date bench opinion petitioners were not allowed a cdp hearing for because they were previously issued a levy notice for that tax_liability see sec_6330 sec_301_6330-1 q a-b4 proced admin regs financial information and comply with all return filing_requirements if they wanted her to consider an alternative to collection on date petitioners faxed a letter to so davis informing her that they were not prepared for the next day’s telephone conference and requesting instead a face-to-face conference with an appeals officer in honolulu additionally they objected to the exclusion of taxable_year from the cdp hearing and reasserted their complaint regarding the irs’ delay in processing re- audits of their and returns so davis called mr day on date to discuss petitioners’ request for a face-to-face conference she told him that petitioners would be granted a face-to-face conference if they submitted a form 433-a collection information statement for wage earners and self-employed individuals and filed their then-delinquent tax_return by date mr day questioned why it was necessary for petitioners to submit financial information in order to have a face-to-face conference when the issue they raised related to interest charged with respect to their and liabilities so davis informed him that there were no settlement officers stationed in hawaii and because the interest on the liability was only a small component of the amount subject_to the proposed levy she needed financial information in order to justify flying somebody in for a face-to-face conference she also advised mr day that if petitioners wanted to raise the issue of interest attributable to irs delays then they needed to submit a form_843 claim_for_refund and request for abatement and if they did that they could raise the issue for both and petitioners did not submit any of the requested information file a tax_return or submit a form_843 on date so davis faxed and mailed petitioners a letter informing them that they would not be allowed a face-to-face conference and that a determination would therefore be made on the basis of the materials in the administrative file she again advised them to submit a form_843 if they wanted to raise the issue of interest charged on account of irs errors and or delays and requested that they submit by date any further information they wanted her to consider on date mr day responded by faxing a letter to so davis in which he again requested a face-to-face conference in honolulu and challenged the irs’ right to impose conditions on allowing petitioners such a conference he also insisted that taxable_year be included in the cdp hearing because the irs processing delays petitioners were complaining of occurred after the irs completed re-audits of both and and therefore the relevant issues were inextricably intertwined mr day did not include a form_843 or any other materials with the letter nor did he specify the processing delays of which he complained on date so davis issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy the notice_of_determination advised petitioners that the irs’ compliance with the legal and administrative requirements for the levy was verified by analyzing transcripts of their account with respect to the issues that petitioners raised during the hearing the notice concluded that taxable_year was properly excluded from the hearing because petitioners were issued a levy notice for that year on date and that petitioners were denied a face- to-face conference because they did not provide the information requested to qualify for such a conference finally the notice concluded that the proposed levy balanced the need for the efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary petitioners timely filed a petition for review of the determination the copy of the notice_of_determination in the record was issued to mr day however the parties have stipulated that the notice was issued to both petitioners discussion i collection hearing procedure sec_6330 requires that written notice be given to a person upon whose property the secretary intends to levy to collect an unpaid tax taxpayer advising him of the amount of the unpaid tax and of his right to a hearing if a hearing is requested the hearing is to be conducted by an officer_or_employee of the irs appeals_office who has had no prior involvement with respect to the unpaid tax at issue sec_6330 cdp hearings are informal and do not require the appeals officer_or_employee and the taxpayer to hold a face-to-face conference sec_301_6330-1 q a-d6 proced admin regs see also 115_tc_329 cropper v commissioner tcmemo_2014_139 at a cdp hearing may but is not required to consist of a face-to-face conference one or more written or oral communications between appeals and the taxpayer or the taxpayer’s representative or some combination thereof sec_301_6330-1 q a-d6 proced admin regs at the hearing the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives sec_6330 the taxpayer may also challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute the liability sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account the verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer including where permitted challenges to the underlying tax_liability and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review an appeals officer’s determinations in connection with a sec_6330 hearing where as here the validity of the underlying tax_liability is not at issue we review the appeals officer’s administrative determinations for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion occurs when the exercise of discretion is arbitrary capricious or without sound basis in fact or law 135_tc_344 112_tc_19 ii petitioners’ arguments petitioners raise three challenges to so davis’ determination to sustain the proposed levy they contend that so davis abused her discretion by excluding taxable_year from the cdp hearing failing to make a determination with respect to their interest abatement claim and denying their request for a face- to-face conference we will address each of these contentions in turn a taxable_year was properly excluded from the cdp hearing a taxpayer is entitled to only one hearing under sec_6330 with respect to the taxable_period related to an amount of unpaid tax for which a levy notice has been issued sec_6330 although the irs may issue more than one levy notice to the taxpayer regarding such tax period and unpaid tax a hearing is available only if requested by the taxpayer during the 30-day period after the first levy notice is issued sec_301_6330-1 q a-b2 q a-b4 proced admin regs see also 123_tc_1 aff’d 412_f3d_819 7th cir petitioners were first issued a levy notice with respect to their unpaid income_tax for on date therefore their date request for a cdp hearing was untimely for even though it was made less than days after the irs issued them a subsequent levy notice for that unpaid tax accordingly we conclude that so davis was not authorized to offer petitioners a cdp hearing for and the court does not have jurisdiction as to that year see orum v commissioner t c pincite b petitioners did not properly raise the issue of interest abatement during the cdp hearing petitioners argue that so davis abused her discretion by failing to consider their interest abatement claim they ask us to remand their case to appeals with instructions to make a determination on whether they are entitled to interest abatement for and this court will not consider sec_6330 issues that were not properly raised at the cdp hearing 129_tc_107 cf 131_tc_197 holding that we will review sec_6330 issues without regard to whether those issues were raised at the hearing an issue is not properly raised at a cdp hearing if the taxpayer fails to present any evidence to appeals with respect to the issue after being given petitioners’ account transcript for shows that the irs has not assessed additional tax an accuracy-related_penalty or an addition_to_tax for failure to timely file since issuing petitioners the levy notice on date see sec_301_6330-1 q a-d1 proced admin regs additional assessments of accrued interest do not entitle a taxpayer to another cdp hearing id a reasonable opportunity to do so sec_301_6330-1 q a-f3 proced admin regs see also giamelli v commissioner t c pincite on their request for a cdp hearing petitioners indicated that they disputed interest charged for and on account of irs processing delays and they reiterated that general allegation throughout the hearing however they never made a formal claim for interest abatement even though so davis informed them on at least two occasions that they needed to submit a form_843 in order to raise the issue of interest abatement for her consideration and that if they did so they could raise the issue for and a form_843 solicits specific information from taxpayers regarding the period for which they are seeking interest abatement the amount of interest they want abated and the reasons they believe that interest abatement is appropriate more than seven weeks passed between the time so davis first advised petitioners to file a form_843 and the date she issued the notice_of_determination yet they did not submit a form_843 or provide her with any information supporting an interest abatement claim given these circumstances we conclude that petitioners did not properly raise the issue of interest abatement during the cdp hearing and the court may not consider it see sec_301 f q a-f3 proced admin regs see also brecht v commissioner tcmemo_2008_213 c petitioners were not entitled to a face-to-face conference petitioners argue that so davis abused her discretion by refusing to hold a face-to-face conference with them despite their repeated requests in petitioners’ view it was unreasonable for so davis to require them to submit financial information in order to have a face-to-face conference because they were not seeking a collection alternative and their financial information was not relevant to the interest claim they asserted therefore they contend it was an abuse of her discretion to deny them a face-to-face conference after they failed to provide her with that information we disagree as discussed supra petitioners not only failed to provide so davis with the financial information she requested they also did not provide her with any information regarding the interest they disputed indeed the only issues they raised before so davis were whether taxable_year should be part of the hearing and whether they were entitled to a face-to-face conference because petitioners raised no specific dispute with the proposed levy offered no alternative to collection and were not in filing compliance we conclude that so davis did not abuse her discretion in deciding not to fly an appeals employee from the mainland to honolulu to meet face-to-face with petitioners see toth v commissioner tcmemo_2010_227 iii conclusion so davis did not abuse her discretion in sustaining the proposed levy therefore we conclude and hold that respondent may proceed with the levy that is the subject of the notice_of_determination at issue to reflect the foregoing decision will be entered for respondent
